i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00767-CR

                                      Amber Dawn HOBGOOD,
                                             Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 4, Bexar County, Texas
                                      Trial Court No. 235098
                         Honorable Sarah Garrahan-Moulder, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 15, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Amber Dawn Hobgood was found guilty by a jury of possession of marihuana, 0-2 ounces.

The trial court sentenced Hobgood to six months in jail and a $300.00 fine, suspended the imposition

of the jail term, and placed Hobgood on probation for one year. Hobgood appeals the judgment.

           Hobgood’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

she raises an arguable point of error, but nonetheless concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State,
                                                                                         04-09-00767-CR



573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). Hobgood was provided a copy of the brief and motion to withdraw and was informed of her

right to review the record and file her own brief. She has not done so.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Hobgood’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

        No substitute counsel will be appointed. Should Hobgood wish to seek further review of this

case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary

review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal

Appeals along with the rest of the filings in this case. See id. R. 68.3. Any petition for discretionary

review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.

See id. R. 68.4.

                                                         Steven C. Hilbig, Justice



Do not publish




                                                   -2-